Citation Nr: 0402244	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis as a result 
of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1957 and from February 1958 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he is entitled to service 
connection for asbestosis as a result of in-service exposure 
to asbestosis.  As to disorders related to asbestos exposure, 
the absence of symptomatology during service or for many 
years following separation does not preclude the eventual 
development of the disease.  The latent period varies from 10 
to 45 or more years between first exposure and development of 
disease.  Also of significance is that the time length of 
exposure is not material, as individuals with relatively 
brief exposures of less than one month have developed 
asbestos-related disorders.  VA Adjudication Procedure 
Manual, M21-1, Part VI, 7.21(b)(2).

When considering VA compensation claims, VA has the 
responsibility for ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed disease, keeping in 
mind the latency and exposure information noted above.  As 
always, the reasonable doubt doctrine is for consideration in 
such claims.

In McGinty v. Brown, 4 Vet. App. 428, 432 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, while the veteran, as a layperson, was not competent to 
testify as to the cause of his disease, he was, however, 
competent to testify as to the facts of his asbestos 
exposure.  

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Further, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined duty 
to assist a claimant, as set forth in the VCAA, has not been 
fulfilled regarding the issue addressed in this remand.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  The duty to assist includes 
obtaining pertinent post-service employment information, non-
VA and VA treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  

The RO has conceded that the veteran was exposed to 
asbestosis during active naval service.  In a January 2003 VA 
Form 9, the veteran indicated that following his discharge 
from service he worked for various employers.  The veteran 
reported that: between May and July 1976, he worked as a 
shipyard outside machinist in Pascagoula, Mississippi; 
between September 1978 and June 1981, he was a kiln 
supervisor at Delta Macon Brick and Tile Company in Macon, 
Mississippi; and, between July 1981 and June 1994, he was a 
chief engineer merchant marine worker on seagoing tugs for 
Gulf International of Houma, Louisiana, and on seismic boats 
for Seal Fleet of Galveston, Texas, and for Western Atlas of 
Houston, Texas.  He retired in 1994.  A June 2002 private 
asbestos evaluation report indicates that the veteran was 
exposed to asbestos while working for the U. S. Navy from 
1955 through 1975 and for Delta Macon Brick and Tile from 
1978 through 1980.  This evaluation, along with a February 
2002 medical opinion providing a diagnosis of asbestosis, 
appear to have been done in conjunction with a class action 
civil suit of which the veteran is a member.  A January 2003 
VA informal Decision Review Officer (DRO) conference report 
between the veteran's attorney and the DRO confirms that the 
veteran is a member of a class action suit involving 
asbestos, of which the U. S. Navy is not a part, and that, at 
this time, his attorney will not release or respond to VA 
requests for medical records relating to asbestos exposure.  

Even though the RO has made repeated attempts to obtain 
detailed post-service employment information from the veteran 
and medical records from the veteran's attorney, the RO 
should again ask the veteran to give complete mailing 
addresses of all post-service employers and the nature of his 
duties for each employer; to obtain copies of his medical 
records from his attorney, in particular X-rays and medical 
reports that pertain to the private February and June 2002 
medical evaluations related to asbestos exposure; and to 
provide a report on his class action suit relating to 
asbestos exposure, to include a copy of any court judgment or 
settlement and to identify the particular company or 
companies connected with his exposure to asbestos.  The RO 
should also ask the veteran to identity and sign releases for 
health care providers that have treated him for any pulmonary 
disorder since service discharge in 1975.  In particular, the 
Board notes that the veteran indicated that he received 
treatment in July 1996 from the Trace Medical Center in 
Houston, Mississippi, but the RO has not attempted to obtain 
such records.  On remand, the RO should attempt to obtain any 
missing non-VA and VA medical records.  The Board reminds the 
veteran that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The Board also observes that both non-VA and VA medical 
records reveal that the veteran smoked two packs of 
cigarettes a day for 40 years.  The Board notes that a 
February 2002 private opinion indicates that the veteran has 
asbestosis, while an earlier March 2001 VA note reflects that 
chest X-rays did not show asbestosis.  To aid in determining 
whether a diagnosis of asbestosis is proper, on remand, a 
spirometry, pre- and post-bronchodilator, and X-rays of the 
chest and sinuses, along with a computed tomography (CT) of 
the chest, should be obtained.  In addition, the veteran will 
be scheduled for an examination to determine the etiology, 
and the nature and extent, of any pulmonary disease found.  
The examiner will be asked to provide an opinion as to 
whether any such disorder is related to service, to include 
exposure to asbestos, is related to exposure to asbestos 
following service, or is related to the veteran's smoking.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the veteran to 
identify all non-VA and VA health care 
providers that have treated him for any 
pulmonary disorder since September 1975.  
The RO should attempt to obtain records, 
not already associated with the claims 
file, from each health care provider he 
identifies that might still have 
available records, in particular copies 
of records from the Trace Regional 
Medical Center in Houston, Mississippi, 
from July 1996.  If records are 
unavailable, please have the provider so 
indicate. 

2.  The RO should send a questionnaire to 
the veteran asking him to give complete 
mailing addresses of all post-service 
employers and the nature of his duties 
for each employer, to include information 
on post-service evidence of occupational 
or other asbestos exposure.  Then the RO 
should attempt to contact his former 
employers and request copies of all 
available medical records and personnel 
records indicating the veteran's job 
duties and any on-the-job exposure to 
asbestos.

3.  The RO should ask the veteran to 
obtain copies of his medical records from 
his attorney, including X-rays and 
medical reports that pertain to the 
private February and June 2002 medical 
evaluations related to asbestos exposure, 
and to provide a report on his class 
action suit relating to asbestos 
exposure, to include a copy of any court 
judgment or settlement and to identify 
the particular company or companies 
connected with his exposure to asbestos.  

4.  After completion of items 1 through 3 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a 
respiratory examination by an appropriate 
specialist to clarify the nature, time of 
onset, and etiology of any diagnosed 
pulmonary disorder found to include 
claimed asbestosis (or any other 
asbestos-related disease).  All necessary 
studies and/or tests should be conducted, 
to include a spirometry, pre- and post-
bronchodilator, a computed tomography 
(CT) of the chest, and X-rays of the 
chest and sinuses.   The claims file and 
a copy of this remand must be made 
available to the examiner prior to 
examination, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  Such examination is 
to include a review of the veteran's 
history and current complaints, a review 
of past imaging and pulmonary function 
test results, if available, as well as a 
comprehensive physical evaluation.  The 
Board notes that the VA concedes that the 
veteran was exposed to asbestos while in 
the Navy from 1955 to 1975.  Private 
medical records indicate the veteran also 
was exposed to asbestos while working for 
Delta Macon Brick and Tile Company in 
Macon, Mississippi from 1978 to 1981.  
After reviewing the claims file and 
examining the veteran, the examiner 
should set forth all established 
diagnoses, expressly offer an opinion as 
to the most probable etiology and date of 
onset of any pulmonary disorder found (to 
include asbestosis, if found).  
Specifically, the examiner shall indicate 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder(s) is etiologically 
related to: (1) the veteran's military 
service to include in-service exposure to 
asbestos, (2) post-service exposure to 
asbestos, (3) his history of smoking, 
and/or (4) a combination of one or more 
of these factors (and, if the latter, 
which ones).  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons for such opinion.

5.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claim.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA, and the guidelines for 
considering compensation claims based on 
exposure to asbestos in VA ADJUDICATION 
PROCEDURE MANUAL, M21-1.

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to comply with due process of law 
and to further develop his claim.  No action by the veteran 
is required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




